Citation Nr: 1403916	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-40 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic brain injury (TBI).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1976 to June 1982, from January 1991 to May 1991, from July 1991 to September 1994, and from September 2000 to September 2001.    

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon VA TBI examination in June 2013, the examiner found no impairment in judgment or executive function, no neurobehavioral effects of TBI, and no resulting impairment in work capacity.  This is reasonably consistent with prior VA psychiatric or neurocognitive examination findings in May 2013, January 2010, and May 2006.  However, these findings are inconsistent with statements by the Veteran's wife and children, to the effect that the Veteran's perception and judgment is frequently faulty, and that his executive functioning is also quite flawed, leading to the Veteran having instances of misinterpreting circumstances, overreacting including screaming at family members, or otherwise engaging in inappropriate actions or inaction.  The family members assert that the Veteran is without capacity to retain gainful employment due to these effects of TBI, and that these effects were missed during brief VA examination encounters with the Veteran which relied upon the Veteran's own account of his functional capacities.  In their submitted statements, family members suggest that the Veteran may not be fully aware of his cognitive impairments, and that he has "seizures" or black-outs causing him not to remember actions such as screaming directed at family members.  The Veteran's wife suggests that an examination relying on the Veteran's own statements is thus unreliable.  

Given that the Veteran's TBI may have increased in severity or may not have been accurately described, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability of his TBI.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In a VA Form 9 submitted in September 2010, the Veteran's representative calls attention to the Veteran having been awarded a disability retirement by a Rail Road Retirement Board, as supportive of the TDIU claim.  The Board agrees that this disability retirement determination and any medical records relied upon for that determination should be made a part of the claims file, in furtherance of the Veteran's claim.  A November 2009 report of contact informed that the Veteran was in receipt of permanent disability due to medical retirement.  Any records underlying any Social Security Administration (SSA) disability determination should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records underlying the determinations by the Rail Road Retirement Board and associate them with the claims file.  

2.  Obtain any records underlying the any determination by SSA and associate them with the claims file.

3.  Thereafter, schedule the Veteran for a VA TBI examination to determine the severity of cognitive impairment and other residuals of his TBI.  The claims file must be reviewed by the examiner.  The current Compensation and Pension Examination TBI Examination Guidelines must be followed.  All indicated tests must be performed, and all findings reported in detail.

The examiner should also take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.

(Service connection is currently in effect for:  TBI (previously characterized as dementia, frontal lobe injury, with personality and cognitive changes); hypertension; status post cervical spine fusion C4 to C7, and arthritis; and left upper radicular group radiculopathy.)

A rationale for any opinion advanced should be clearly stated.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit sought on appeal is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

